Citation Nr: 1445907	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh.  

3.  Entitlement to an effective date earlier than February 25, 2010, for the grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).  

4.  Entitlement to an initial compensable rating for scar, left thigh.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to May 1966 and from May 1967 to May 1970.  He served in the Republic of Vietnam and received the Combat Action Ribbon and the Purple Heart Medal with one gold star.

The current appeal arises from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that assigned a 20 percent rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, effective July 24, 1998.  When the case was before the Board in July 2003, the Board remanded the issue of an increased rating for the Veteran's shrapnel fragment wound, which was characterized to include two residual scars.  In an April 2004 rating decision, the RO established service connection for disability to muscle group XIII with a 30 percent evaluation, muscle group XV with a 20 percent evaluation, and for peripheral neuropathy of the left lower extremity with a 20 percent evaluation, all as residuals of the Veteran's shrapnel fragment injury.  The RO additionally issued a supplemental statement of the case regarding the issue of entitlement to separate compensable evaluations for associated scars.  The Veteran did not indicate his disagreement with the April 2004 rating decision.  Therefore, in its November 2005 decision, the Board limited its review to the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.

In the November 2005 decision the Board denied an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The Veteran appealed the Board's November 2005 decision to the Court of Appeals for Veterans Claims (Court).  In March 2008, the Court vacated and remanded the issue of an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  In August 2008 and again in December 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  In January 2013, the Board again denied an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The Veteran appealed this decision to the Court and in September 2013, the Court vacated and remanded the issue.  The issue is once again before the Board.

In written argument in July 2014, the Veteran's representative raised the issue of entitlement to a rating in excess of 30 percent for injury to Muscle Group XIII of the left thigh (with retained foreign body) under Code 5313 for the period from July 24, 1998 to February 25, 2010.  As this matter is not properly before the Board at this time, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In asserting entitlement to a higher than 20 percent rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, the Veteran, through his representative, cites to the provisions under 38 C.F.R. § 4.123.  That is, he asserts that there is evidence of organic changes in the left thigh with partial paralysis of the anterior crural nerve characterized by loss of reflexes, muscle atrophy, sensory disturbance, and constant pain, at times excruciating, which warrants a maximum (30 percent) rating for severe incomplete paralysis under Code 8526.  Indeed, the parties in the Joint Motion for Remand filed in September 2013 determined that a more detailed explanation was warranted as to why the presence of muscle atrophy as an organic change was insufficient to warrant a higher rating under regulatory section 4.123.  However, in terms of muscle atrophy, there is conflicting evidence.  In this regard, there is a January 2004 VA examination report noting the presence of "some muscle atrophy" as well as outpatient records noting muscle atrophy, but there is also a June 2009 VA neurological examination report noting that there was no muscle atrophy and no evidence of muscle damage.  Thus, in order to clarify this inconsistency and gain a more complete disability picture of the Veteran's service connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, a new neurological examination is warranted.  38 C.F.R. §§ 4.1, 3.159; 38 U.S.C.A. § 5103A(d).  

The Board noted in the January 2013 decision that the issue of assigning a separate rating for muscle group XIV under 38 C.F.R. § 4.73, Code 5314, had been raised by the record (see November 2012 infomal hearing presentation), but had not been adjudicated by the AOJ.  The Board thus concluded that it did not have jurisdiction over the issue and referred the issue to the AOJ for appropriate action.  However, in the joint motion for remand in September 2013, the parties requested that consideration be given to remanding the issue rather than referring it to the AOJ.  Accordingly, this matter is remanded to the AOJ for its initial consideration.  It should be noted that 38 C.F.R. § 4.55(a) prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.

In written argument in July 2014, the Veteran's representative noted that the RO had awarded the Veteran a total disability rating based on individual employability due to service connected disability (TDIU) in a March 2014 rating decision which was made effective February 25, 2010.  He then proceeded to request that the Veteran be awarded a TDIU for the period from January 1, 2006 to February 24, 2010.  The Board finds that this constitutes a notice of disagreement to the effective date assigned for the award of TDIU in March 2014 and requires that a statement of the case (SOC) be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Similarly, in February 2010, the Veteran filed a notice of disagreement to the RO's October 2009 rating decision granting service connection for scar, left thigh, and assigning a 0 percent rating effective July 24, 1998.  As a SOC has not yet been issued in this matter, the claim must be remanded to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Based on the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA neurological examination to determine the nature and severity of his service connected residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The entire claim file (i.e., all records in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and made available to the examiner for review. 

The VA examiner should describe all current neurological residuals of the shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The examiner should specifically comment on whether there is evidence of organic changes to include loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating.  

2.  Take appropriate action, including issuance of a SOC, on the appeals initiated by the Veteran regarding the issues of entitlement to an effective date earlier than February 25, 2010, for the award of a TDIU and entitlement to an initial compensable rating for left thigh scar (see 10/09 rating decision).  The Veteran should be clearly advised of the need to file a timely substantive appeal in these matters if he wishes to complete an appeal of the determinations.  Then, only if the appeal is timely perfected, the issue(s) is(are) to be returned to the Board for further appellate consideration, if otherwise in order.

3.  After ensuring all necessary development has been completed, readjudicate the Veteran's claim for an increased rating for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, currently evaluated as 20, to include consideration of whether a separate disability rating is warranted for any muscle injury manifestations of the Veteran's service-connected left thigh disability to Muscle Group XIV under Code 5314 - keeping in mind 38 C.F.R. § 4.55(a), which prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



